



FIRST AMENDMENT
TO
CHANGE IN CONTROL SEVERANCE PROTECTION AGREEMENT


This First Amendment to the CHANGE IN CONTROL SEVERANCE PROTECTION AGREEMENT
(this “Amendment”) is entered into effective as of August 8, 2018 between
HighPoint Resources Corporation, a Delaware corporation (“Company”), and William
M. Crawford (the “Employee”).


RECITALS


WHEREAS, the Employee and Company previously entered into a Change in Control
Severance Protection Agreement dated effective March 20, 2018 (the “Agreement”);
and


WHEREAS, the Employee has been promoted from Senior Vice President-Treasury and
Finance to Chief Financial Officer; and


WHEREAS, the Employee and Parent desire to amend the Agreement as set forth
herein.


NOW, THEREFORE, for and in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


AMENDMENT


1.    Amendment. Section 4 is amended by deleting subsections (a) and (b) in the
entirety and replacing them as follows:


(a)
Cash Severance. Company shall make a lump sum cash payment to the Employee equal
to three (3) times the Employee’s Annual Compensation Amount (the “Severance
Amount”); provided, however that such cash payment shall be reduced by the
amount, if any, of the Employee’s Paid General Cash Severance. Subject to the
requirements of Section 7 for “specified employees,” the payment under this
paragraph (a) shall be paid on the first regular payroll date that is more than
60 days after the date of the Employee’s Qualifying Termination (or the Change
in Control, if later) and in no event later than 74 days following such
Qualifying Termination or the Change in Control, as applicable.



(b)
Certain Welfare Benefits. Company shall make a lump sum cash payment to Employee
equal to thirty-six (36) times the aggregate monthly premium (paid by Company
and Employee) for each of the following plans as in effect at the time of the
Employee’s Qualifying Termination: Life insurance, disability, medical, dental
and hospitalization. Subject to the requirements of Section 7 for “specified
employees,” the payment under this paragraph (b) shall be paid on the first
regular payroll date that is more than 60 days after the date of the Employee’s
Qualifying





--------------------------------------------------------------------------------





Termination (or the Change in Control, if later) and in no event later than 74
days following such Qualifying Termination or the Change in Control, as
applicable.


2.    No Other Changes. Except as expressly amended by this Amendment, all of
the terms of the Agreement shall remain in full force and effect.


3.    Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.




HIGHPOINT RESOURCES CORPORATION
 
 
 
 
By:
/s/ R. Scot Woodall
 
R. Scot Woodall
 
Chief Executive Officer and President
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
/s/ William M. Crawford
William M. Crawford



2